Citation Nr: 1332258	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  09-26 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for right ankle disability, and if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1976 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for PTSD, and reopened and denied on the merits a claim for service connection for right ankle disability.

During the appeal period, the Veteran requested a Travel Board hearing.  However, in a July 2013 submission he withdrew that hearing request.  His hearing request is thus deemed withdrawn.

The issue of entitlement to service connection for right knee disability, which was also certified to the Board, was granted by the RO in July 2012.  As such, this issue is not before the Board.

The Board notes that the RO reopened the Veteran's claim of entitlement to service connection for right ankle disability and denied it on the merits in the September 2008 rating decision on appeal.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issue of entitlement to service connection for left Achilles tendon has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran explicitly raised this claim in a submission received in July 1993, but VA does not appear to have responded to the submission.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 




FINDINGS OF FACT

1.  The Veteran's PTSD had its onset in service.

2.  In a July 1984 rating action, the RO denied the Veteran's claim of service connection for right ankle residual fracture.  Though the Veteran initiated an appeal of this decision, he did not file a substantive appeal and the decision became final.  

3.  Evidence added to the record since the July 1984 rating decision that denied the service connection for right ankle residual fracture is so significant that it must be considered in order to fairly decide the merits of the case.

4.  The medical evidence shows that the Veteran's right ankle disability, diagnosed as chronic sprain of the right ankle with arthritic changes, status post fracture, had its onset during service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(5) (2013).

2.  The unappealed July 1984 rating decision that denied service connection for right ankle residual fracture is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

3.  Evidence received since the July 1984 rating decision is new and material; the claim of entitlement to service connection for a right ankle residual fracture is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (1993).

4.  The Veteran's chronic sprain of the right ankle with arthritic changes, status post fracture, was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

I.  Reopened Claim

The Veteran first sought service connection for right ankle residual fracture in November 1983.  The RO denied his claim in a July 1984 rating decision because there was no complaint, treatment, or diagnosis of a right ankle fracture in the service treatment records (STRs).  The Veteran filed a timely NOD with the July 1984 decision denying his claim.  The RO issued a Statement of the Case in March 1985 that continued to deny his claim, but the Veteran did not file a Substantive Appeal.  No additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the July 1984 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013). 

Where, as here, a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012).  Moreover, where, as here, the prior final decision was an unappealed RO rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board."  Jackson.  Thus, the Board must now consider whether new and material evidence has been submitted to reopen the previously denied claim.

The evidence of record at the time of the July 1984 rating decision consisted of the STRs, a March 1984 VA examination report, and lay statements of the Veteran.  Although the March 1984 VA examiner diagnosed the Veteran as having residuals of a fracture of the right ankle with limitation of motion, the RO, citing the absence of treatment in the service treatment records, denied service connection.

In July 1993, the Veteran filed to reopen his claim for entitlement to service connection for right ankle disability.  However, the claim was not adjudicated until September 2008; therefore, the claim has been pending since July 1993.  

As defined by the regulation in effect when the Veteran filed this claim, new and material evidence meant evidence not previously submitted to agency decision makers that bore directly and substantially upon the specific matter under consideration, was neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled was so significant that it had to be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (1993).

There was no requirement that the new evidence, when viewed in the context of all the evidence, both new and old, created a reasonable possibility that the outcome of the case on the merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard for determining whether new and material evidence had been submitting sufficient to reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the Federal Circuit, reviewing the history of former section 38 C.F.R. § 3.156(a), including comments by the Secretary submitted at the time the regulation was proposed, concluded that the definition emphasized the importance of a complete record rather than a showing that the evidence would warrant a revision of a previous decision.  Id. at 1363.  For the purpose of determining whether a case should be reopened, the evidence added to the record is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence associated with the claims file since the July 1984 rating action includes VA and private medical records dated after July 1984, VA examination reports dated January 2008 and June 2008, and statements and written argument submitted by or on behalf of the Veteran.  This evidence is "new" because it was not previously submitted to agency decision makers.

The new evidence includes the opinions of two VA examiners, both of whom found that the current right ankle disability is at least as likely as not a result of an in-service injury to the right ankle.  Therefore, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and, by itself or in connection with the evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for right ankle disability.  Having found that new and material evidence has been added to the record, the Veteran's claim of service connection for right ankle disability is reopened.

II.  Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran' s demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

A.  PTSD

The Veteran's PTSD claim is predicated on a reported history of in-service personal assault.  VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  The Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal assault cases).

The Veteran contends that the symptoms of his psychiatric disability were caused by military sexual trauma (MST).  The evidence shows that the Veteran was first diagnosed with PTSD in November 2007 by a VA psychiatrist.  The Board thus finds that the Veteran has a current acquired psychiatric disability. 

In lay statements and in narratives of history to medical professionals, the Veteran has consistently reported in detail that he was the victim of MST during active service.  The Veteran also stated that he was afraid to report the MST until he revealed it to the VA psychiatrist in November 2007.

While the Veteran's STRs are negative for objective evidence of a MST, the Veteran is competent to report a history of MST and the onset and recurrence of psychiatric symptoms.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  Moreover, the mere fact that his assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Further, in its capacity as finder of fact, the Board finds that the Veteran's report of a stressor is credible, as it is both internally consistent and consistent with the medical evidence of record.  38 U.S.C.A. § 1154(a); Caluza.

Finally, medical opinion evidence may corroborate a personal assault stressor and multiple VA mental health professionals have found the Veteran's report of MST to be credible.  Menegassi.  In light of the lay and medical evidence, the Board finds there was an in-service personal assault stressor.

Since the initial diagnosis in November 2007, the Veteran's VA treatment records consistently show a diagnosis of PTSD due to MST.  Further, three individual VA mental health personnel who treated the Veteran connected his PTSD to his in-service MST.  Specifically, in the November 2007 mental health assessment and in a July 2009 letter, a treating VA psychiatrist diagnosed "PTSD - MST," and stated that the Veteran's mental health problems were related to MST.  In a June 2009 summary of the Veteran's PTSD assessment results and treatment thus far, a VA psychologist stated, "[The Veteran] meets the DSM-IV criteria for PTSD, Chronic.  His condition is directly related to his MST."  Finally, in a July 2009 letter, his VA case manager at the outpatient Mental Health Clinic, a Board Certified Psychiatric Mental Health Clinical Nurse Specialist, stated that the Veteran "struggles with PTSD symptoms related to various sexual advancements of soldiers while he was in the military. . . . I believe [he] has been seriously impacted by MST from his experience in the military."  There is no evidence of record in conflict with these medical opinions.  As such, service connection for PTSD is warranted.  

B.  Right Ankle Disability

The Veteran contends that his chronic sprain of the right ankle with arthritic changes, status post fracture, is related to an ankle injury that occurred in service.

The evidence shows that the Veteran has a current right ankle disability.  A November 1998 VA treatment record shows complaint of right ankle pain.  Private treatment records show complaints of right ankle intermittent pain and swelling in July 2007.  The January 2008 VA examiner diagnosed chronic sprain.  The June 2008 VA examiner diagnosed status post ankle fracture with chronic sprain and arthritic changes.  The Board thus finds that the Veteran has a current disability of chronic sprain of the right ankle with arthritic changes, status post fracture.

STRs are silent for complaints, treatment or diagnoses relating to the right ankle.  The entrance examination report shows normal extremities.  The Veteran has consistently reported that he fractured his ankle in 1981 and had to wear a cast.  His service personnel records include a report by the Veteran that because he "had a broken leg" he was unable to work one morning.  He filed a claim for the right ankle in November 1983 and at the subsequent VA examination he reported that his right ankle ached when he stood for 10 minutes, and that when his ankle was fractured, he had to wear one cast for 8 weeks and another for 4 weeks.  The April 1984 VA examiner ordered an x-ray that showed small rounded bone fragments adjacent to the tip of the distal fibula, suggesting an old fracture in that location.  Based on physical examination, x-ray, and interview with the Veteran, the VA examiner diagnosed right ankle fracture with mild limitation of motion.

While the Veteran's STRs are negative for objective evidence of an ankle fracture, the Veteran is competent to report a history of injury, wearing a cast and symptoms in service.  See 38 C.F.R. § 3.159(a)(2); Washington; Layno.  Moreover, the mere fact that his assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan.  Further, in its capacity as finder of fact, the Board finds that the Veteran's lay evidence is credible.  His reports have been internally consistent since 1983.  His lay reports of a fracture in service are also consistent with other evidence of record.  Specifically, the Veteran's ankle was normal at entry to service, he reported the symptoms and fracture in close proximity to his separation from service, the 1984 x-ray showed an old fracture, and the VA examiner diagnosed limitation of motion due to the old fracture.  38 U.S.C.A. § 1154(a); Caluza.  Thus, the Board finds that the Veteran's reports of an ankle injury in service are competent, consistent, and credible.

After a review of the claims file and physical examination, the January 2008 VA examiner opined that it is at least as likely as not that the current right ankle chronic sprain is a result of the right ankle injury reported in service.  The examiner noted a July 2007 x-ray of the right ankle contained in a private treatment record.  The x-ray showed soft tissue swelling and a well corticated bony fragment adjacent to the lateral malleolus that "probably represents an old fracture fragment."  It also showed narrowing of the ankle joints and large osteophytes projecting from the margins of the calcaneus.  An x-ray taken in January 2008 as part of the VA examination showed a deep calcified triangular bony fragment at the tip of the medial malleolus, "presumably residual from remote fracture."  There was nonspecific soft tissue swelling medially and laterally.  The radiology report noted, "Above-described changes are probably related to the previous injury."

A second VA examiner provided an opinion in June 2008.  He did not review the claims file, but did review the January 2008 VA examination report and examined the Veteran.  He concurred with the January 2008 VA examiner, opining that the right ankle condition was at least as likely as not related to the in-service ankle injury.

These positive nexus opinions are probative as they were made after a review of the relevant evidence, including past examination of the Veteran, are based on physical examinations, and contain rationales for the conclusion reached.  There is no medical evidence of record in conflict with these opinions.  As such, service connection for a right ankle disability (diagnosed as chronic sprain of the right ankle with arthritic changes, status post fracture) is warranted.  


ORDER

Service connection for PTSD is granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for right ankle disability; to this extent, the appeal is granted.

Service connection for right ankle disability, diagnosed as chronic sprain of the right ankle with arthritic changes, status post fracture, is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


